Citation Nr: 0817074	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In January 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The RO characterized the issues on appeal in the October 2005 
rating decision as a request to reopen the veteran's claim of 
entitlement to service connection for a back condition and 
service connection for bilateral leg disability.  The Board 
notes that a March 1973 rating decision dated denied service 
connection for a back injury, and an April 1973 rating 
decision denied service connection for trick knee.  In 
addition, a January 1987 rating decision noted that the 
veteran claimed service connection for a back condition and a 
disability of the knees but that these conditions had been 
previously considered and that that decision was not shown to 
be erroneous.  The veteran did not appeal the 1973 decisions 
and withdrew his appeal with respect to the 1987 decision.  
The veteran has attempted to reopen his claims for service 
connection for a back disability and bilateral knee 
disability in September 1994, April 1996, and June 1998.  
Although the veteran's latest claim of entitlement to service 
connection, in August 2004, noted his "legs" and not his 
"knees", because he referenced his knees in his notice of 
disagreement received in November 2005, the issue of 
entitlement to service connection for a leg disability has 
been recharacterized as shown above.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board has recharacterized the veteran's 
claim of entitlement for service connection for bilateral leg 
disability as a request to reopen a finally denied claim for 
service connection for bilateral knee disability.  In 
addition, The Board notes that the October 2005 rating 
decision declined to reopen the veteran's claim for service 
connection for a back condition, but the July 2005 Statement 
of the Case reopened the veteran's claim but denied the claim 
on the merits.  On appeal, however, the Board must make its 
own determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA required VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Id.

With respect to the veteran's request to reopen his claim for 
service connection for a bilateral knee disability, the 
veteran has not been informed of the bases for the denial in 
the prior decision and the evidence necessary to substantiate 
the element required to establish service connection.  

With respect to the veteran's request to reopen his claim for 
service connection for a lumbar spine disability, the Board 
notes that the RO issued a VCAA letter in October 2005 which 
notes that he was previously denied service connection for 
back condition (previously claimed as left sacralization of 
L5 with lumbar scoliosis and low back pain) and that he was 
notified of that decision in May 1973.  The veteran was 
advised that his claim was previously denied because there 
was no report of injury and current reports indicated no 
findings of back problems.  This is incorrect.  The May 1973 
rating decision denied service connection for a back 
condition because it was a constitutional or developmental 
abnormality and not a disability under the law, and the RO 
appeared to indicate that the veteran's back disability, left 
sacralization of L-5 with lumbar scoliosis pre-existed 
service and was not aggravated by service.  

Thus, essentially, the veteran has not been informed of the 
bases for the denial in the prior decision and the evidence 
necessary to substantiate the element required to establish 
service connection for either his knee or his back 
disabilities.     

In addition, the record indicates that the veteran applied 
for disability benefits from the Social Security 
Administration (SSA) sometime in the 1980s and early 1990s 
for the veteran's lower back and leg problems.  VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

It is also the Board's opinion that an effort should be made 
to secure medical records dated from 1973 pertaining to 
treatment for the veteran's back and knees at the Muskogee 
VAMC and for one-time treatment for the veteran's back at 
VAMC in Bonham, Texas.  The veteran testified in January 2008 
that he received treatment at the VAMC in Muskogee several 
times in the 1970s and once at the VAMC in Bonham about four 
years ago.  The VCAA requires that attempts be made to obtain 
VA records unless it is futile.  Without a negative response 
from the VA Medical Center, it is not clear that further 
requests would be futile.

Accordingly, the case is REMANDED for the following action:

1.  A corrective VCAA letter should be 
issued with respect to whether new and 
material evidence has been submitted to 
reopen claims for service connection for 
a bilateral knee disability and a lumbar 
spine disability.  See Kent, supra.

2.   The veteran's medical and 
adjudication records should be requested 
from the Social Security Administration. 
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

3.  All VA outpatient treatment records 
pertaining to treatment for bilateral 
knee disability and lumbar spine 
disability from 1973 to 1979 from the VA 
medical center in Muskogee should be 
obtained and associated with the claims 
file.  If any of the above records have 
been retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.  
In addition, a one-time VA outpatient 
treatment record pertaining to treatment 
for a lumbar spine disability at the VAMC 
in Bonham, Texas sometime since 2003 
should be obtained and associated with 
the claims file.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



